Pfeifer, J.,
dissenting.
{¶ 31} I dissent. Both real-world considerations and statutory construction compel an affirmance of the judgment of the court of appeals in this case.
{¶ 32} As for the statutes at issue, the central question of this case is what constitutes a sentence, and whether every offense a defendant is convicted of comes with its own sentence. The majority points to R.C. 2929.01(FF), writing that “the statute defines ‘a sentence’ as those sanctions imposed for ‘an offense.’ ” (Emphasis sic.) ¶ 13. But that is not true. R.C. 2929.01(FF) does not tie a sentence to a particular offense. It could have, but it did not. R.C. 2929.01(FF) reads:
{¶ 33} “ ‘Sentence’ means the sanction or combination of sanctions imposed by the sentencing court on an offender who is convicted of or pleads guilty to an offense.”
{¶ 34} A sentence is tied to “an offender” who is convicted of or pleads guilty to an offense; it is not tied to the offense itself. That is to be contrasted with the definition of “sanction” in R.C. 2929.01(EE):
{¶ 35} “ ‘Sanction’ means any penalty imposed upon an offender who is convicted of or pleads guilty to an offense, as punishment for the offense.”
{¶ 36} The definition of “sanction” makes clear that a sanction is a penalty that acts as punishment for a particular offense. While sanctions operate as punishments for single offenses, a sentence can be a “combination of sanctions,” i.e., a combination of punishments for particular offenses. All that is required for a set *184of sanctions to constitute a sentence is that they are “imposed by the sentencing court on an offender who is convicted of or pleads guilty to an offense.” Saxon did plead guilty to an offense in this case; the combination of sanctions imposed by the judge thus technically fits within the definition of “sentence” in R.C. 2929.01(FF).
{¶ 37} Moreover, R.C. 2953.08 itself makes clear that a sentence can include sanctions for more than one offense. R.C. 2953.08(A) sets forth factors that create an appeal as a matter of right for a defendant as to a criminal sentence. R.C. 2953.08 contemplates the appeal of a sentence that includes sanctions for multiple offenses. The statute reads:
{¶ 38} “(A) In addition to any other right to appeal and except as provided in division (D) of this section, a defendant who is convicted of or pleads guilty to a felony may appeal as a matter of right the sentence imposed upon the defendant on one of the following grounds:
{¶ 39} “(1) The sentence consisted of or included the maximum prison term allowed for the offense by division (A) of section 2929.14 of the Revised Code, the sentence was not imposed pursuant to division (D)(3)(b) of section 2929.14 of the Revised Code, the maximum prison term was not required for the offense pursuant to Chapter 2925. or any other provision of the Revised Code, and the court imposed the sentence under one of the following circumstances:
{¶ 40} “(a) The sentence was imposed for only one offense.
{¶ 41} “(b) The sentence was imposed for two or more offenses arising out of a single incident, and the court imposed the maximum prison term for the offense of the highest degree.” (Emphasis added.)
{¶ 42} R.C. 2953.08(A)(1) speaks of the appealability of a sentence that “consists] of or include[s] the maximum prison term allowed for the offense.” A sentence that does not consist of, but rather includes the maximum prison term can include other sanctions for other offenses.
{¶ 43} R.C. 2953.08(A)(1)(a) and (b) leave no doubt that a sentence, for purposes of the statute, can include multiple sanctions for multiple offenses. The factor for appealability set forth in R.C. 2953.08(A)(1)(a) requires that the “sentence was imposed for only one offense,” thereby indicating a court’s ability to impose sentences that cover more than one offense. Finally, the factor for appealability set forth in R.C. 2953.08(A)(1)(b) describes a sentence that “was imposed for two or more offenses arising out of a single incident.” R.C. 2953.08(A)(1)(b) indisputably contemplates sentences that cover more than one offense.
{¶ 44} R.C. 2953.08(C) allows for an appeal as of right as to sentencing when a “sentence” includes consecutive sentences:
William D. Mason, Cuyahoga County Prosecuting Attorney, and T. Allan Regas, Assistant Prosecuting Attorney, for appellant.
Thomas Rein, for appellee.
{¶ 45} “In addition to the right to appeal a sentence granted under division (A) or (B) of this section, a defendant who is convicted of or pleads guilty to a felony may seek leave to appeal a sentence imposed upon the defendant on the basis that the sentencing judge has imposed consecutive sentences under division (E)(3) or (4) of section 2929.14 of the Revised Code and that the consecutive sentences exceed the maximum prison term allowed by division (A) of that section for the most serious offense of which the defendant was convicted.”
{¶ 46} In R.C. 2953.08(C), consecutive sentences are together considered to be part of one appealable sentence. Even if none of the consecutive sentences on their own are contrary to law, how they operate together as one sentence can be.
{¶ 47} R.C. 2953.08 thus demonstrates that criminal sentences can consist of multiple sanctions for separate offenses. R.C. 2953.08(G) gives the appellate court the opportunity to correct an illegal sanction as to any particular offense or to vacate the entire sentence:
{¶ 48} “The appellate court may increase, reduce, or otherwise modify a sentence that is appealed under this section or may vacate the sentence and remand the matter to the sentencing court for resentencing.”
{¶ 49} Therefore, since a sentence can include multiple sanctions imposed on one offender, and since an appellate court has the ability to vacate an entire sentence, I would hold that an appellate court may vacate all parts of a criminal sentence pursuant to R.C. 2953.08(G), even sanctions not specifically appealed by a defendant.
{¶ 50} This conclusion makes real-world sense as well. In my view, judges do take into account all of the surrounding factors, including the seriousness of other offenses for which the defendant stands before the bench, in determining a sentence. As long as sentences may differ in length, that will be the case. Upon resentencing, judges should have the whole picture before them as well.